Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the, United States, viz.: Defendant contended that the trial court’s rulings on the issue of the pretrial identifications of defendant by two of the People’s witnesses violated his rights under the Fourteenth Amendment. The Court of Appeals held that the pretrial identifications themselves and their use at trial did not violate defendant’s rights under the Fourteenth Amendment. [See 7 N Y 2d 843.]